Citation Nr: 0534293	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-01 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating for strain myositis of 
lumboparavertebral muscles, currently rated as 20 percent 
disabling.

2. Entitlement to service connection for a herniated disc 
with radiculopathy, to include as secondary to the service-
connected strain myositis of lumboparavertebral muscles.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 

INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2001 and April 2002 rating decisions of 
the San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).  The May 2001 rating decision increased 
the veteran's rating for lumbar paravertebral myositis from 
10 to 20 percent effective February 20, 2001.  The veteran 
appeals this, seeking a rating in excess of 20 percent.  The 
April 2002 rating decision denied entitlement to service 
connection for a herniated disc with radiculopathy.

The Board notes that the April 2002 rating decision denied 
service connection for a herniated disc with radiculopathy on 
a direct basis.  In his January 2002 statement the veteran 
indicated that there was a relationship between his service-
connected condition and other conditions, to include a 
herniated disc.  In this regard, the September 2002 statement 
of the case (SOC) did, in fact, address service connection 
for a herniated disc with radiculopathy on a direct and 
secondary basis.

The issue of entitlement to an increased rating for strain 
myositis of lumboparavertebral muscles was remanded by the 
Board in June 2003 in order to afford the RO the opportunity 
to consider evidence developed by the Board and readjudicate 
the claim.  Both issues on appeal were remanded by the Board 
in September 2004 for VA examinations.  

The issue of entitlement to an increased rating for the 
service connected low back disability is addressed in the 
REMAND portion of the decision below.


FINDING OF FACT

The veteran does not have a herniated disc with radiculopathy 
that was present in or related to his active service; nor is 
it related to his service-connected strain myositis of 
lumboparavertebral muscles.


CONCLUSION OF LAW

A herniated disc with radiculopathy was not incurred in or 
aggravated by the veteran's military service and is not 
proximately due to or the result of service-connected strain 
myositis of lumboparavertebral muscles.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the two volumes 
comprising the appellant's claims folder, which includes, but 
is not limited to: the appellant's service medical records 
(SMR's); the appellant's contentions; VA treatment records; 
VA examination reports; and private medical reports.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the appellant or on 
her behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.

				I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board 
further notes that there are specific chronic diseases, such 
as arthritis, which are subject to presumptive service 
connection, if manifested to a degree of 10 percent or more 
within one year of service separation.  38 C.F.R. §§ 3.307, 
3.309(e).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's SMR's show treatment for low back pain, but are 
negative for any treatment for, or diagnosis of, either a 
herniated disc or degenerative joint disease of the lumbar 
spine.  Nor was degenerative joint disease of the lumbar 
spine manifested within one year after the veteran's 
separation from service.  

Post-service medical evidence does show a herniated disc and, 
in this regard, the Board notes that, in a January 2002 
statement for example, the veteran argued that his herniated 
disc was related to his service-connected low back 
disability.    

A January 1999 VA examination report diagnosed grade II 
anterolisthesis of the L5-S1 with bilateral spondylosis at 
L5-S1, mild bulging anulus and small left lateral herniated 
nucleus pulposus L4-5 and degenerative joint disease by CT 
scan of the lumbar spine February 20, 1998.  The examiner 
remarked that he had reviewed the veteran's claims folder 
carefully.  In this regard, he noted that there was a CT scan 
performed on February 9, 1983, which showed no evidence of 
disc herniation.  He stated that there was evidence of 
moderate to severe joint disease, but no evidence of a 
bulging disc or discogenic disease.  With regard to the 
findings of degenerative joint disease, the examiner stated 
that such were related to the natural aging process.  The 
examiner stated further, "[i]t is my opinion that the 
discogenic disease found on [the] CT scan done here February 
1998 is not related to his service connected disability..."  

A July 9, 2005 VA examination report diagnosed L5 
spondylolysis with L5-S1 spondylolisthesis, multilevel 
degenerative disc disease, with mild narrowing of the right 
neural foramina of the L4-L5, and L5-S1 levels, and mild 
lumbar levoscoliosis.  The examiner stated that the veteran's 
low back pain was most likely related to chronic myositis now 
with over-imposed degenerative changes as secondary to the 
aging process.  The examiner noted that the positive straight 
leg raising with decreased Achilles reflex could indicate 
radiculopathy at the S1 level bilaterally or sciatic nerve 
involvement bilaterally.  However, the examiner then stated 
that those findings were not caused or related to the 
veteran's service-connected strain myositis and that there 
was no evidence by review of the record that the current 
complaints or findings that could suggest a radiculopathy 
were present during his active service.  The examiner stated 
that radiographic studies, in addition to electrodiagnostic 
studies, "support the conclusion that disc disease has 
developed over time as a consequence of aging and not related 
to his previous activities."  It was noted that the claims 
folder had been provided for review.    

A July 29, 2005 VA examination report diagnosed mild, 
multilevel concentric bulging disc throughout the lumbar 
spine, most marked at the L4-L5 and L5-S1 levels, 
degenerative joint disease, and bilateral L5 spondylolysis 
with grade I spondylolisthesis L5-S1 by MRI of the lumbar 
spine dated February 7, 2005.  No herniated nucleus pulposus 
or central canal stenosis was seen.  The examiner stated that 
the claims folder, including the service medical records, had 
been reviewed carefully.  He stated further, "it is my 
opinion that [the veteran's] current herniated disc of the 
lumbar spine with radiculopathy is not as least as likely as 
not secondary to [the] service-connected strain, myositis of 
the lumbar paravertebral muscles or military service."  He 
also stated that it was his opinion that the current 
herniated disc with radiculopathy was not at least as likely 
as not aggravated by the service-connected low back 
disability.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board. Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993.)  In this regard, the Board 
emphasizes that the veteran's claims folder had been reviewed 
in conjunction with each of the above-discussed VA 
examinations.  Furthermore, there is no competent 
countervailing medical opinion of record.       

The Board also emphasizes that the veteran's statements are 
not competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service, or his service-connected low back disability.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a March 2005 letter informed the 
appellant of what the evidence needed to show in order to 
establish entitlement to service connection.  In addition, 
the September 2004 Board remand informed the veteran of what 
the evidence needed to show in order to establish entitlement 
to service connection on a secondary basis.  Furthermore, the 
September 2002 SOC and October 2003 supplemental statement of 
the case (SSOC) listed 38 C.F.R. § 3.310.

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the March 2005 letter informed the veteran that that 
VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).  The letter also informed the 
veteran that VA would provide a medical examination or obtain 
a medical opinion if it was determined that such was 
necessary to decide his claim.    
     
In addition, the September 2002 SOC and October 2003 and 
September 2005 SSOC's reiterated the above-described duties, 
stating that provided certain criteria were met, VA would 
make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2005), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2005).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2005).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the March 2005 VCAA notice letter sent to the 
veteran did not specifically request that the veteran submit 
to VA any evidence in his possession that was pertinent to 
the claims on appeal, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the 
September 2002 SOC and October 2003 and September 2005 SSOC's 
included the language of 38 C.F.R. § 3.159(b)(1), from which 
the Court obtained the fourth notice element.  Thus, the VCAA 
notice letter, combined with the SOC and SSOC's, clearly 
comply with the section 5103 content requirements, to include 
38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board notes that in October 2005 the veteran submitted an 
additional piece of medical evidence, an April 1998 DA Form 
3349 that noted that the veteran had chronic low back pain 
and bilateral extremity pain.  The Board finds that such 
evidence is immaterial to the instant matter in that it 
neither diagnoses a herniated disc nor, concomitantly, 
renders an opinion as to probable etiology.  As such, the 
Board finds that the veteran is not prejudiced by the Board 
rendering a decision on the merits of the claim.   

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for a herniated disc with radiculopathy, 
to include as secondary to the service-connected strain 
myositis of lumboparavertebral muscles, is denied.  


REMAND

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." 38 C.F.R. 
§ 4.40 (2005).  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence or normal 
callosity or the like.  Id.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's increased rating claim for his back disability.

Here, the Board has determined that the recent VA 
examinations are inadequate for rating purposes.  For 
example, the July 9, 2005 VA examination report did not 
report the veteran's thoracolumbar range of motion.  On the 
other hand, the July 29, 2005 VA examination report listed 
the veteran's thoracolumbar range of motion as follows: 
forward flexion of 0 degrees to 10 degrees, extension of 0 
degrees to 5 degrees, and right and left lateral flexion and 
rotation of 0 degrees to 20 degrees.  The examiner continued 
by stating, however, that there was functional loss of due to 
pain following repetitive use of the thoracic spine.  
Specifically, forward flexion from 10 degrees to 90 degrees, 
extension from 5 degrees to 30 degrees, and right and left 
lateral flexion and rotation from 20 degrees to 30 degrees.  
Given the above, it is unclear as to the degree of limitation 
of motion present.  The Board has determined that the veteran 
should be scheduled for another VA examination in order to 
clarify the current range of motion of the veteran's 
thoracolumbar spine.     

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination in order to 
ascertain the nature and severity of his 
service-connected low back disability.  
The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment. All signs and symptoms of his 
low back disability should be described 
in detail, including any signs and 
symptoms present that would be necessary 
for rating his service- connected low 
back disability under the old and new 
rating criteria for the spine.  
Furthermore, in addition to addressing 
range of motion, the examiner is 
requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  See 
DeLuca, supra.  If feasible such findings 
should be portrayed in terms of degrees 
of additional loss of motion.  The claims 
folder and a copy of this remand must be 
made available to the examiners prior to 
the examination for review. Such review 
should be indicated on the examination 
report.

2.  Readjudicate the claim on appeal with 
consideration being given to both the new 
and old criteria for the spine.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC) which covers all evidence 
received since issuance of the last SSOC.  
An appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


